DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartselle, U.S. Patent 6,189,183.
Hartselle clearly teaches a body (104), base member (106) and a foot support member comprising a first portion (108/110/112), a first arc portion (120) and a second arc portion (124).  Hartselle clearly teaches the remaining structural limitations which are shown in fig. 9 and annotated below.  Examiner notes that the first and second arc portions are connected by a third arc portion, but the limitations of the claim are still met [Claim 1].  

    PNG
    media_image1.png
    312
    547
    media_image1.png
    Greyscale

**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to be attachable to a door adjacent a bottom edge of the door”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hartselle, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 3, Hartselle clearly teaches the use of plastic (see Col 5, Lns 1-14).
Regarding Claim 4, see fastener apertures visible in figs. 9 and 10.
Regarding Claims 5-6, Examiner notes that the embodiment of fig. 9 is explicitly disclosed as a door opener operated by a forearm, however, the claims contains the claim language “configured to be…open the door” and “configured to be…open the door”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Hartselle, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartselle ‘183 as applied to claims 1 and 3-6 above, and further in view of Kurtz, U.S. Patent 4,805,263.
Regarding Claim 2, all the aspects of the instant invention are disclosed above but for one or more double-sided adhesive strips with first and second sides, one side attached to the rear surface of the other side comprising a removable backing strip.
Kurtz clearly teaches these structures (see Col 3, Lns 17-58) and figs. 2 and 4.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Hartselle with the structures taught by Kurtz because that would permit too free application of the device, [Claim 2].
Regarding Claims 7-10, see rejections of Claims 1 and 3-6 in view of the rejection of Claim 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677